UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7070


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMEON LAMONT DUNLAP,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge.   (3:05-cr-00298-FDW-CH-1; 3:11-cv-00593-
FDW)


Submitted:   September 16, 2013            Decided:    October 2, 2013


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dameon Lamont Dunlap, Appellant Pro Se.   Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Kevin Zolot, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dameon      Lamont       Dunlap       seeks    to    appeal          the    district

court’s order treating his untimely Fed. R. Civ. P. 59 motion as

a successive 28 U.S.C.A. § 2255 (West Supp. 2013) motion, and

dismissing it on that basis.               The order is not appealable unless

a     circuit     justice        or      judge       issues           a     certificate          of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                           A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this        standard          by        demonstrating            that

reasonable      jurists       would      find        that    the           district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief        on   procedural           grounds,           the        prisoner       must

demonstrate       both    that     the    dispositive            procedural           ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Dunlap has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.

             Additionally,         we    construe      Dunlap’s            notice       of    appeal

and    informal     brief     as   an     application            to       file    a   second     or

                                               2
successive § 2255 motion.           United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).           In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).             Dunlap’s claims do not

satisfy    either      of   these     criteria.           Therefore,     we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented      in   the    materials

before    this   court   and   argument     would   not    aid    the   decisional

process.

                                                                         DISMISSED




                                        3